Citation Nr: 1549463	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.
This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board. 


FINDINGS OF FACT

1. A hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current bilateral hearing loss disability is not related to service.

2. A chronic right foot disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current right foot disability is related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for a right foot disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in July 2009.  The case was readjudicated in July 2015. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  VA examinations have been conducted and opinions have been obtained.  

Finally, the Board notes that the actions requested in the prior remand have          been undertaken to the extent possible.  Additional VA treatment records and VA opinions were obtained, and the VA asked the Veteran to identify additional private treatment records and provide authorization forms.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss and arthritis become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Veteran contends that his current bilateral hearing loss is the result of suffering from acoustic trauma during military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to teletype machines and other noisy equipment while working as a communications specialist.  He also reported that he worked next to diesel generators and flight lines.  The Veteran also asserts that he fired weapons during service without wearing hearing protection.  Finally, he asserts that he was having hearing trouble before he was discharged from service, but did not file a claim for service connection.  

The Veteran's DD Form 214 shows that the Veteran served as a communications center specialist.  As a communications specialist, it is likely that the Veteran      was exposed to the types of noise levels he described; thus, noise exposure is consistent with the conditions of his active military service.  In addition, the evidence establishes a current hearing loss disability.  Specifically, on the August 2009 VA contract examination, audiometric testing revealed puretone thresholds of 40 decibels or more at 3000 and 4000 Hertz in both ears.  Thus, a current hearing loss disability pursuant to 38 C.F.R. § 3.385 is established, and the question in this case is whether such hearing loss disability is related to the Veteran's service.  

The Veteran's STRs do not include any reports, diagnosis, or treatment of hearing loss at any time during service.  The Veteran's December 1969 separation examination notes puretone thresholds of 0, 0, 5, and 5 decibels in the right ear, and 0, 5, 5, and 10 decibels in the left ear at frequencies of 500, 1000, 2000, and 4000 Hertz.

Although a 1971 audiogram appears to document a puretone threshold of 25 decibels in the right ear and 30 decibels in the left ear at 4000 Hertz, the first evidence showing hearing loss constituting a disability for VA purposes is the August 2009 VA examination.  See 38 C.F.R § 3.385.  Thus, as a hearing loss disability was not shown in service or for years thereafter, competent evidence of    a nexus between the Veteran's current hearing loss and service is required to substantiate the claim for service connection. 

During the August 2009 VA examination, the Veteran reported that after service   he worked as a mechanic and gas station owner for 32 years, which required the  use of power tools, and that he did not use hearing protection.  He also reported that he has participated in hunting and recreational shooting and that he used hearing protection when doing so.  The examiner diagnosed the Veteran with mild bilateral sensorineural hearing loss.  She opined that the Veteran's hearing loss was less likely as not caused by noise exposure while serving as a communications center specialist.  The examiner noted that the Veteran had normal hearing in both ears at his separation examination, and, since that time, was exposed to loud noises from tools and machinery without hearing protection for 32 years.  

In May 2015, a VA audiologist provided an addendum opinion to consider the 1971 private audiogram and accompanying statement.  She opined that because of the Veteran's prolonged post-service exposure to noise as a mechanic and gas station owner, without the use of hearing protection, his current hearing loss disability is most likely due to non-military noise.  

While the Veteran has a current hearing loss disability and acoustic trauma in service, the Board concludes that the preponderance of the evidence is against a finding that his current hearing loss disability is related to his military service.

The Board finds the 2015 VA audiologist's opinion that the Veteran's hearing loss is not related to his service to be highly probative.  The VA opinion was based on the results of an examination of the Veteran and thorough review of the claims file. Moreover, the audiologist provided adequate rationale for the opinion provided, and clearly explained why the Veteran's currently diagnosed bilateral hearing loss is more likely related to his post-service occupational noise exposure than to his military service.  Accordingly, 2015 VA audiologist's opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, this opinion is consistent with the opinion provided by the VA contract examiner in 2009.  There is no medical opinion of record linking the Veteran's hearing loss disability to service. 

While the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology   of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiograms of record and the medical opinion rendered by the 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

To the extent the Veteran alleges that his claim should be granted based on continuity of symptomatology, the Board again notes that the competent and probative evidence does not reflect the Veteran suffered from a hearing loss disability in service.  Although the Veteran alleged experiencing hearing loss         in service, the Board finds the audiogram conducted during service to be of significantly greater probative value as to the presence or absence of hearing loss   at that time.  Here, audiometric testing conducted at separation from service and shortly afterwards did not meet the requirements for a hearing loss disability; thus, competent evidence is required to establish that the current disability is causally related to service.  As noted above, the opinion of the VA audiologist is the most probative opinions on this point, and is against the claim.  Moreover, the first competent evidence establishing the presence of hearing loss after service is a 2009 audiogram.  Thus, the Board finds the objective testing in service and following service, and the opinion of the VA audiologist to be more probative than the Veteran's lay assertion that he suffered from hearing loss during service that has continued to the present.

In sum, there is no competent evidence establishing a hearing loss disability in service or for many years thereafter, and no probative medical opinion linking the current disability to service.  Thus, the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Right Foot Disability

The Veteran essentially contends that his right foot disability is related to the effects of dropping an engine on his foot during service. 

Service treatment records show that in 1967, the Veteran dropped an engine on his foot, causing a laceration.  X-rays were negative, and the Veteran received a tetanus shot.  STRs do not show any other complaints of foot issues.  

During a January 2003 VA examination for non-service connected pension, the Veteran complained of pain in the big toe of his right foot, and reported that he had been told that he had gout in that toe.  

In April 2004, the Veteran presented for VA primary care.  The Veteran reported foot problems, and was scheduled for a podiatry consult.  During that consult, the Veteran reported pain and swelling, and elected treatment with orthotics rather than surgery.  The podiatrist diagnosed hallux limitus of the right foot.  

In December 2004, a VA rheumatologist examined the Veteran and noted the growth on the Veteran's right foot, causing severe pain.  X-rays revealed joint narrowing with mild subluxation, with bony degenerative changes and adjacent   soft tissue swelling.  

In March 2013, the Veteran was afforded a VA examination in connection with this claim.  The Veteran stated that his right foot pain is due to his gout, and that he could not remember when he developed gout.  The examiner noted that there is no indication that the Veteran continued to experience foot problems in service after dropping the engine.  He opined that since the Veteran's complaints were related only to his gout, with no indications of gout in service, it is less likely than not    that his current foot disability is related to service.  In June 2015, a different VA examiner provided an addendum opinion after considering the treatment record from the engine drop incident.  He remarked that the engine drop caused a small laceration which did not require stitches and that there were no indications of foot problems at discharge.  The examiner opined that the Veteran's only foot symptoms are related to gout which developed after service.

After review of the record, the Board finds that service connection for a right foot disability is not warranted.  While the Veteran does have a current disability, the preponderance of the probative evidence indicates that it is not related to service.   

The Board finds that the opinion of the June 2015 examiner, provided after reviewing the claims file including the examination report is highly probative as it reflect consideration of all relevant facts and the clinician provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The opinion is consistent with the opinion provided by the 2013 examiner.  There is no medical opinion of record linking the Veteran's right foot disability to service.  

Furthermore, to the extent the Veteran contends that a current foot disability is related to service, foot pain can have numerous causes, and medical expertise is required to determine its diagnosis and etiology.  Accordingly, the Board does not find probative his lay assertion that an injury in service caused his current right foot disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In summary, the Board finds that the most probative evidence indicates that the Veteran's current right foot disability arose many years after service and is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a right foot disability is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55.
 

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right foot disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


